Citation Nr: 0206179	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  98-08 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right clavicle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1972.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from a September 1997 rating decision issued 
by the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The veteran, in correspondence with the RO dated in September 
1999, appears to have raised a claim for an increased rating 
for the his service-connected bilateral pes planus.  Since 
this issue has not been developed by the RO, it is referred 
to the RO for appropriate action.  The increased rating issue 
is not inextricably intertwined with the issue on appeal.  
See Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  In October 1972, the RO informed the veteran of its 
September 1972 rating decision which denied service 
connection for residuals of a right clavicle fracture.  No 
appeal was initiated by the veteran.

2.  The veteran was notified in November 1988 that the he had 
not submitted new and material evidence sufficient to reopen 
his service connection claim for residuals of a right 
clavicle fracture.  No appeal was initiated by the veteran.

3.  Additional evidence submitted since November 1988 is not 
new or material.  The evidence, when viewed with the other 
evidence on file, does not bear directly or substantially 
upon the specific matter under consideration and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's September 1972 rating decision, wherein 
entitlement to service connection for residuals of a right 
clavicle fracture was denied, is final.  38 U.S.C.A. § 4005, 
effective from January 1, 1963, to January 3, 1995; 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1972).

2.  The RO's November 1988 determination, wherein new and 
material evidence to reopen a claim for service connection 
for residuals of a right clavicle fracture was not found, is 
final.  38 U.S.C.A. § 4005, effective from January 1, 1963 to 
January 3, 1995; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

3.  Evidence received subsequent to the RO's November 1988 
determination does not serve to reopen the veteran's claim of 
entitlement to service connection for residuals of a right 
clavicle fracture.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) does not require remand of 
this claim.  This is true because, as regards the new duty to 
assist provisions, the VCAA specifically provides that 
"[n]othing in this section shall be construed to required 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
. . . ".  38 U.S.C.A. § 5103A (West Supp. 2001).  The 
provisions of the VCAA's implementing regulations make it 
clear that the new requirements under the amended regulations 
are only applicable to claims to reopen a finally decided 
claim filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Such is not the case here.

Regardless, the Board finds that VA has already fulfilled the 
notice requirements of the VCAA.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159(b)).  The veteran was 
notified in November 2001 and January 2002 Supplemental 
Statements of the Case of the pertinent laws and regulations 
regarding finality of decisions, new and material evidence, 
and the principles of service connection.  Under these 
circumstances, the Board finds that adjudication of this 
appeal poses no prejudice to the veteran.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The veteran contends, in essence, that his current right 
clavicle problems are due to aggravation in service of a 
healed right clavicle fracture.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Establishing service connection for a particular disability 
that has not been clearly shown in service requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d) (2001).  A preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306 (2001).

Service connection for residuals of a right clavicle fracture 
was initially denied by the RO in September 1972.  The 
veteran was notified of the rating decision in October 1972; 
he did not file a notice of disagreement.  As such, the 
September 1972 rating decision became final.  38 U.S.C.A. 
§ 4005, effective from January 1, 1963, to January 3, 1995; 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

In February 1988, the veteran initiated a claim to reopen his 
claim for service connection for residuals of a right 
clavicle fracture.  The RO determined that new and material 
had not been submitted to reopen his service connection claim 
and notified the veteran of this determination in November 
1988.  The veteran did not file a notice of disagreement, 
and, as such, the RO's November 1988 determination that new 
and material evidence had not been submitted became final.  
38 U.S.C.A. § 4005, effective from January 1, 1963 to January 
3, 1995; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was last disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  As the RO's November 1988 determination is the most 
recent decision that became final, the Board will consider 
the claim based on whether new and material evidence has been 
submitted since the November 1988 decision.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a) (2001); Struck v. 
Brown, 9 Vet. App. 145, 151 (1996).  "Material" evidence is 
evidence which bears directly and substantially upon the 
specific matter under consideration, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the law was recently amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  Under the amended regulations, if the evidence is 
new and material, the question is whether the evidence raises 
a reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  Due to the effective date of the 
amended regulation, the new standard is not applicable to the 
veteran's claim in this instance.

The Board has reviewed the veteran's claim within the 
confines of the aforementioned legal guidelines.  The 
evidence of record at the time of the November 1988 
determination included the veteran's service medical records 
and VA medical records and reports.

The current claim for benefits was initiated in 1997 when the 
veteran filed a written request to reopen his claim for 
service connection for residuals of a right clavicle 
fracture.  Evidence which has been received since the time of 
the November 1988 determination includes VA medical records 
and a service record from January 1971 that had been 
previously considered.  

Evidence submitted that had not previously been considered 
includes a July 1997 VA medical report which indicates a 
history of a right shoulder fracture and an impression of 
post status right clavicle trauma.  Also submitted was a 
letter from a private physician dated in August 1999.  The 
letter reflects that the veteran has indicated to the private 
physician a history of a painful clavicle while in service 
and of occasionally right clavicle pain, especially when 
cold.  The private physician states in the letter that the 
veteran's past history is not contributory and in specific 
regard to the veteran's right clavicle: there were no 
palpable or obvious deformities of the right clavicle, no 
atrophy of the arms, forearms, thenar or hypothenar area, 
range of motion of the upper extremity joints were normal.  
The August 1999 letter reflects that X-rays were taken and 
showed a deformity in the right distal clavicle that 
suggested a healed fracture.  The letter also included a 
diagnosis of a healed fracture of the right clavicle. 

The evidence that had been previously considered is not new.  
The private physician letter and July 1997 VA medical 
certificate report also are not "new" evidence, nor are 
they "material" evidence such that review of the former 
denial must be undertaken.  38 C.F.R. § 3.156(a) (2001).  
This is because the above evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The veteran's service medical records reflect that the he had 
sustained a fracture to his right clavicle before entering 
service.  While all of the medical evidence submitted to 
reopen his claim indicates a history of a right clavicle 
fracture, evidence of a history of a right clavicle fracture 
was already of record in November 1988.  Therefore, the 
evidence submitted since November 1988 is cumulative, and as 
such, not new.  See 38 C.F.R. § 3.156(a); Struck v. Brown, 9 
Vet. App. 145, 151 (1996).

Additionally, the evidence submitted to reopen his service 
connection claim does not reveal a current disability of the 
right clavicle, or attribute any increase of a disability to 
the veteran's service.  In fact, the August 1999 private 
physician letter indicated no obvious deformities of the 
right clavicle.  Therefore, the evidence, when viewed with 
the other evidence on file, does not bear directly or 
substantially upon the specific matter under consideration 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  See 38 C.F.R. 
§§ 3.1(k), 3.156(a), 3.303, 3.304 (2001); Hodge v. West, 155 
F3d 1356 (Fed. Cir. 1998).

In brief, the Board finds that the evidence received 
subsequent to November 1988 is not new and material and does 
not serve to reopen the veteran's claim for service 
connection for residuals of a right clavicle fracture.  
38 C.F.R. § 3.156(a) (2001).  Accordingly, the Board 
concludes that the preponderance of the evidence weighs 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991).  
The Board has considered the doctrine of reasonable doubt in 
the veteran's favor, but, as the preponderance of the 
evidence is against his claim, that doctrine is not for 
application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2001).

(CONTINUED ON NEXT PAGE)

ORDER

New and material evidence has not been submitted to reopen a 
service connection claim for residuals of a right clavicle 
fracture, and the benefits sought on appeal remain denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

